Jordan, Presiding Judge,
concurring specially. I concur in in the judgment for the reason pointed out by Chief Judge Felton in the Olson case cited in the opinion, i.e., solely because we are bound by the two Supreme Court cases cited in the opinion.
The record in this case shows a final judgment dated November 8, 1967, and a timely notice of appeal filed thereto. The fact that the notice of appeal specified the judgment as dated “November 7, 1967” is apparently a typographical error or oversight which in my opinion does not deprive this court of juris*620diction of the appeal. Code Ann. § 6-809 specifies that this court may “take any other action to perfect the appeal and record so that the appellate court can and will pass upon the appeal and not dismiss.” Where the record clearly shows a final judgment and a timely appeal therefrom with sufficient clarity for this court to understand the judgment appealed from, the appeal should not be dismissed because of a technical defect in the notice of appeal.